DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 06/11/2020. Claims 1-20 are pending in this application. 	
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
A.        Claims 1 (method #1)  and 16 (client computing device) are drawn to a method for determining a state of computing device coupled to a network and a client comprising: a network interface, at least one volume of data storage, a memory comprising computer program code for a system agent, and at least one process to execute program code for the system agent; obtaining data signatures for a plurality of files that are stored on at least one volume of data storage accessible to the computing device, including applying a hash function to binary data read from the plurality of files to generate the data signatures; receiving, at the computing device over the network, a set of exemplar data signatures; generating, at the computing device, a state bitmap by comparing the generated data signatures with the set of exemplar data signatures; classified in CPC: G06F21/564 (by virus signature recognition), G06F21/64 (Protecting data integrity, e.g. using checksums, certificates or signatures), and G06F16/152 (using file content signatures, e.g. hash values)

B.       Claims 7 (method #2) and 18 (server) are drawn to a method for determining a state of a network of computing devices, the method comprising: obtaining a set of exemplar data signatures resulting from a scan of one or more exemplar computing devices; processing the state data to extract state bitmaps for the computing devices, the state bitmaps indicating a presence or absence of each data signatures in the set of exemplar data signatures; and using the state bitmaps to update a database representing the state of the network, the database comprising data records indicating which files are present in each of the computing devices; classified in CPC: G06F21/50 (Monitoring users, programs or devices to maintain the integrity of platforms, e.g. of processors, firmware or operating systems), and H03M7/308 (employing the use of a dictionary, e.g. LZ78).

C.      Claim 14 (method #3) and 19 (network computer system) are drawn to a method of generating a set of exemplar data signatures for use in determining a state of network of computing devices comprising: initiating an installation of a predefined operating system on a virtual computing device; copying data stored on a virtual storage; copying data stored on a virtual storage a plurality of client computing devices, each client computing device comprising: a data storage device comprising a plurality of files and a file-system data file; and a system agent operating at a kernel level to: parse the file-system data file to obtain data locations for the plurality of files; and generate a set of file hashes from binary data located at the obtained data locations; a server computing device communicatively coupled to the plurality of client computing devices over one or more networks, the server computing device comprising: a first data interface to access a set of exemplar file hashes; and a second data interface to access a state database; classified in CPC: H04L41/0853 (by actively collecting configuration information or by backing up configuration information), G06F21/57 (Certifying or maintaining trusted computer platforms, e.g. secure boots or power-downs, version controls, system software checks, secure updates or assessing vulnerabilities), and G06F16/1748 (De-duplication implemented within the file system, e.g. based on file segments (de-duplication techniques in storage systems for the management of data blocks G06F3/0641))
            
The inventions are distinct, each from the other because:
Inventions A, B, and C are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination are separately usable.  In the instant case, the subcombination “C” has a method generating a set of exemplar data signatures by parsing data files of the file-system to generate exemplar data signatures; the subcombination “B” has a method for determining a state of computing device that processes obtained exemplar data signatures to extract state bitmaps to update a database representing the state of the network. The subcombinations of C and B are distinct from A, where a method for generating a set of exemplar data signatures applies a hash function to a plurality of files to generate data signatures to generate state bitmaps for comparison and transmission over a network. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sakinah White Taylor/Primary Examiner, Art Unit 2497